Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Examination
Applicant's submission filed on 12/30/19 has been entered.
Claims 1-22 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: inversion vector generation/accumulation storage/payload decoding/SFN reconstruction units in claims 11, 16-17, 20 and 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, a decoder [Spec. pg. 28-29]. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Allowable Subject Matter
Claims 7-9 and 14, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the cited references fail to anticipate or render the claimed subject matter (combined with other limitations claimed in the claimed subject matter) obvious over any of the prior art of record, either alone or in combination. Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-6,     10,     11, 15-18, 20,     21, and     22 rejected under 35 U.S.C. 103 as being unpatentable over Chavva (US 20160227583 A1, cited by applicant of record) in view of Axmon (US 20180241416 A1).

Regarding claims 1, 10, 11, 21, and 22, Chavva discloses a method of operating a 5G New Radio (NR) receiver, the method comprising:
receiving at least two frames, each frame including a physical broadcasting channel (PBCH) signal with a system frame number (SFN);
generating an inversion vector for negating the SFN of the received PBCH signal;
performing accumulation on at least two frames by performing modulo addition on the generated inversion vector and the received PBCH signal of each of the at least two frames to generate an accumulated PBCH signal;
decoding the accumulated PBCH signal to generate at least two decoded PBCH signals; and
checking validity of each of the at least two decoded PBCH signals … each of the at least two decoded PBCH signals.
Although Chavva discloses combining PBCH signals, as discussed above, Chavva does not explicitly disclose and reconstructing the SFN. However, these concepts are well known as disclosed by Axmon.
In the same field of endeavor, Axmon discloses:
and reconstructing the SFN [par. 0303].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chavva with Axmon. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of decoding messages with differing SFNs  [Axmon par. 0303].
Regarding claim 10, Chavva further discloses a non-transitory, CRM [par. 0195, fig. 2A (inherent)].
Regarding claims 11/21, Chavva and Axmon further disclose a PBCH decoder [Chavva fig. 2A no. 204a]/5G NR receiver [Chavva Abstract, fig. 2A no. 104a] comprising: an inversion vector generation unit [Chavva tbl. 2-3, par. 0185 (inherent)]; an accumulation storage unit [Chavva par. 0185, fig. 12C (inherent)]; a payload decoding unit [Chavva par. 0189 (inherent)]; and an SFN reconstruction unit [Axmon par. 0303 (inherent)].
Regarding claim 22, Axmon further discloses: using a candidate SFN [par. 0303]; based on the candidate SFN and a number of the accumulated at least two frames [par. 0303].

Regarding claim 3, Chavva and Axmon disclose everything claimed, as applied above.
Chavva further discloses:
wherein the checking of the validity is performed by checking whether an SFN of each of the at least two decoded PBCH signals has the predetermined value [tbl. 2-3].

Regarding claims 5 and 15, Chavva and Axmon disclose everything claimed, as applied above.
Axmon further discloses:
wherein the reconstructing of the SFN is assigning the SFN included in the received PBCH signal to a corresponding one of the at least two decoded PBCH signal [par. 0303].

Regarding claims 6 and 16, Chavva and Axmon disclose everything claimed, as applied above.
Axmon further discloses:
wherein at the generating of the inversion vector, with respect to at least one combination of the bits to be negated, at least one inversion vector having different SFN start points in time for respective frames is generated for each SFN candidate [par. 0303].

Regarding claim 17, Chavva and Axmon disclose everything claimed, as applied above.
Chavva further discloses:
wherein the accumulation storage unit performs the accumulation over the at least one frame by performing the modulo addition, for each candidate, on the received PBCH signal and the generated inversion vector [tbl. 2-3].

Regarding claim 18, Chavva and Axmon disclose everything claimed, as applied above.

wherein the reconstructing of the SFN is reconstruction by performing a reverse operation from the candidate corresponding to the inversion vector for the decoded PBCH of which the validity is checked [par. 0267, 325].

Regarding claim 20, Chavva and Axmon disclose everything claimed, as applied above.
Chavva further discloses:
wherein the accumulation storage unit performs soft combination [par. 0183].

Claims 2, 4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chavva and Axmon as applied to claim 1 above, and further in view of Wu (US 20180198555 A1).

Regarding claims 2 and 12, Chavva and Axmon disclose everything claimed, as applied above.
Although Chavva discloses wherein the inversion vector is a vector for changing the SFN of the received PBCH signal of each of the at least two frames, to a predetermined value [par. 0194, tbl. 2] so that after the negating of the SFN of the received PBCH signal, the SFN of the received PBCH signal of each of the at least two frames has the predetermined value [par. 0194, tbl. 2], as discussed above, Chavva and Axmon do not explicitly disclose by using a linearity characteristic of a polar code. However, these concepts are well known as disclosed by Wu.
In the same field of endeavor, Wu discloses:
by using a linearity characteristic of a polar code [par. 0028].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chavva and Axmon with Wu. One of ordinary skill in the art would have 
Regarding claim 12, Wu further discloses always has the same value in the at least one bit [par. 0030].

Regarding claim 4, Chavva and Axmon disclose everything claimed, as applied above.
Although Chavva discloses wherein the inversion vector is generated from a payload of the PBCH signal of each of the at least two frames, as discussed above, Chavva and Axmon do not explicitly disclose by performing encoding in a polar coding scheme. However, these concepts are well known as disclosed by Wu.
In the same field of endeavor, Wu discloses:
by performing encoding in a polar coding scheme [Abstract].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chavva and Axmon with Wu. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of enhancing NR-PBCH decoding performance [Wu par. 0005].

Regarding claim 13, Chavva and Axmon disclose everything claimed, as applied above.
Although Chavva discloses wherein the inversion vector is generated by performing encoding from a payload where only the bit to be negated has a value of "1" [tbl. 2-3], as discussed above, Chavva and Axmon do not explicitly disclose in a polar coding scheme. However, these concepts are well known as disclosed by Wu.
In the same field of endeavor, Wu discloses:
in a polar coding scheme [Abstract].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter J DiVito whose telephone number is (571)272-2556.  The examiner can normally be reached on M-R: 8 am - 6 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WALTER J DIVITO/Primary Examiner, Art Unit 2419